Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 04/19/2022.

Allowable Subject Matter
Claims 1, 3-13, 15, 17-27, 29, 30   are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ refraining from transmitting a subsequent grant-free uplink transmission via at least one of the one or more sets of resources during the prohibit timer in accordance with the determination ” and in combination with other limitations recited as specified in claim 1.


Claim  7    is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ transmitting the grant-free uplink transmission via the third set of resources after detecting no downlink transmission on the second set of resources ” and in combination with other limitations recited as specified in claim 7.

Claim  8   is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ transmitting the grant-free uplink transmission via the first set of resources after detecting the downlink transmission on the second set of resources within time range” and in combination with other limitations recited as specified in claim 8.


Claim  11   is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ refraining from transmitting the grant-free uplink transmission via at least one of the one or more sets of resources during the prohibit timer ” and in combination with other limitations recited as specified in claim 11.


Claim  15   is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein determining the valid time comprises determining the valid time to receive the grant-free uplink transmission from the UE based on the prohibit timer; and receiving grant-free uplink transmissions from the UE in accordance with determination ” and in combination with other limitations recited as specified in claim 15.


Claim  21    is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ determining the valid time to receive the grant-free uplink transmissions on the third set of resources based on no downlink transmission being transmitted on the second set of resources; and receiving grant-free uplink transmissions from the UE in accordance with the determination of the valid time” and in combination with other limitations recited as specified in claim 21.


Claim  22    is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ determining the valid time to receive the grant-free uplink transmission on the first set of resources if a downlink transmission on the second set of resources is transmitted within the time range; and receiving grant-free uplink transmissions from the UE in accordance with the determination ” and in combination with other limitations recited as specified in claim 22.


Claim  25     is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ determining the valid time to receive the grant-free uplink transmission on the first set of resources based on the prohibit timer; and receiving grant-free uplink transmissions from the UE in accordance with the determination ” and in combination with other limitations recited as specified in claim 25.


Claim  29     is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein the transmitter is further configured to refrain from transmitting a subsequent grant-free uplink transmission via at least one of the one or more sets of resources during the prohibit timer in accordance with the determination ” and in combination with other limitations recited as specified in claim 29.


Claim  30     is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein to determine the valid time, the processor is further configured to determine the valid time to receive the grant-free uplink transmission from the UE based on the prohibit timer; a memory coupled to the processor; a transmitter configured to transmit the configuration to the UE; and a receiver configured to receive grant-free uplink transmissions from the UE in accordance with the determination ” and in combination with other limitations recited as specified in claim 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Primary Examiner, Art Unit 2412